ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 1/25/2021, in pages 6-7, with respect to Claims 1, 21 and 22 have been fully considered and are persuasive.  
Amendment to Claim 1 overcomes 103 rejections. 
Cancellation of claims 4 and 7-8 has been acknowledged.
Amendment to claims 1 and 11 has been acknowledged.
Addition of new claims 21-23 has been acknowledged.
Allowable Subject Matter
Claims 1-3, 5-6 and 9-23 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “applying a constant threshold to determine if the object is present or not; and determining the constant threshold based on thermal noise and scattering losses of the lossy dielectric material”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art.
Each of dependent claims 2-3, 5-6 and 9-20 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-3, 5-6 and 9-20 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 21, none of the prior art of record either taken alone or in combination discloses the claimed “the object is located below ground, the transmitter and the receiver are located above ground, the wavelength range comprises wavelengths between 0.2 and 3 times a perimeter or lateral dimension of the object, transmitting the electromagnetic waves comprises sweeping a wavelength over the wavelength range, and the sweeping the wavelength is linear and based on a wavelength step size, a frequency step size corresponding to the wavelength step size being smaller than a speed of light divided by two times a depth of the object from ground level”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
As for independent claim 22, none of the prior art of record either taken alone or in combination discloses the claimed “multiplying the spectral domain ramp response by 
    PNG
    media_image1.png
    20
    37
    media_image1.png
    Greyscale
, where j is an imaginary unit, and w is a radial frequency; applying an inverse Fourier transform to the spectral domain ramp response, thereby obtaining a time domain ramp response; and calculating a surface area for the object as a function of depth”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art.

The closest prior art is found to be:
Lundergren et al. (‘Volcano Science: Future directions from geodesy, radar imaging and physical models.’ National Academies of Sciences, Engineering and Medicine, Washington DC, 2016, pp.1-6).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648